April 14, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF MELBA JO MONTGOMERY
                AND LEO BRIAN MONTGOMERY

                              NO. 14-15-00203-CV

                     ________________________________

       This cause, an appeal from the Final Summary Judgment, signed November
12, 2014, which was made final and appealable by the Order Granting Nonsuit,
also signed November 12, 2014, was heard on the transcript of the record. We have
inspected the record and find that the Final Summary Judgment is erroneous and
voidable. We therefore MODIFY the judgment of the court below by vacating the
Final Summary Judgment and by dismissing the claims against Stewart Title
Company, Darren Montgomery, and Valarie Galvan without prejudice.

       We order the Order Granting Nonsuit AFFIRMED except as modified in
this judgment.

      We order appellees, Stewart Title Company, Darren Montgomery, and
Valarie Galvan, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.